Case 3:19-cv-01120-JAH-MSB Document 50 Filed 06/25/20 PageID.205 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 ISMAEL ROMO, JR.,                            Case No. 19cv1120-JAH (MSB)
 12                      Plaintiff,
                                                 ORDER GRANTING JOINT MOTION TO
 13        v.                                    CONTINUE DEADLINE FOR FACT
                                                 DISCOVERY FOR SPECIFIC PURPOSES
 14 COSTCO WHOLESALE CORPORATION, a
      Washington Corporation; and DOES 1         [ECF NO. 49]
 15 through 25, inclusive,
 16                      Defendants.
 17
 18        The parties filed a “Joint Motion to Continue Deadline for Fact Discovery for
 19 Specific Purposes,” on June 25, 2020. (ECF No. 49.) Plaintiff’s counsel explains in
 20 her declaration that, the deposition of Isabel Minguer, scheduled for June 9, 2020,
 21 at 11:00 a.m. by video conference was unable to proceed due to Defendant’s
 22 inability to make Ms. Minguer available for deposition. (ECF No. 49-1 at 6-8.)
 23 Counsel further explains that Plaintiff and Defendant have sought records from the
 24 SSA since late 2019, but the records produced omitted certain records that the
 25 Parties are still seeking them from the SSA. (Id. at 9.) Counsel also explains that
 26 Plaintiff is still awaiting records relating to his 401k plan and expects to receive the
 27 records within the next few days, but may not receive them before June 26, 2020.
 28 (Id. at 10.) Despite their diligence, and in light of the need for additional time to

                                             1                        19cv1120-JAH (MSB)
Case 3:19-cv-01120-JAH-MSB Document 50 Filed 06/25/20 PageID.206 Page 2 of 2




  1 complete these three items of discovery, the Parties jointly request to continue the
  2 upcoming fact discovery deadline by approximately three weeks to permit time for
  3 (1) scheduling, service of the deposition subpoena, and deposition of Isabel
  4 Minguer, (2) to obtain the additional responsive SSA records, and (3) to obtain the
  5 401k information. (ECF No. 49 at 10.) Based on the foregoing, the Court finds good
  6 cause and GRANTS the Joint Motion as follows:
  7        1.     The deadline for fact discovery shall be extended for three weeks,
  8 until July 17, 2020, solely for the purposes of allowing the deposition of Isabel
  9 Minguer to proceed, the production of additional SSA records, and the production
 10 of Plaintiff’s 401k information.
 11        IT IS SO ORDERED.
 12 Dated: June 25, 2020
 13
 14                                       _____________________________________
                                               Honorable Michael S. Berg
 15                                            United States Magistrate Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2                       19cv1120-JAH (MSB)
